Citation Nr: 0516039	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-04 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk




INTRODUCTION

The veteran served on active duty from May 1943 to April 
1946.  He died in December 2002, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.

2.  There is no competent medical evidence suggesting an 
etiological relationship between the cause of the veteran's 
death and his period of active service. 

    
CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty To Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  In this case, the Board finds that all 
relevant facts have been properly developed in regard to the 
appellant's claim, and no further assistance is required in 
order to comply with VA's statutory duty to assist her with 
the development of facts pertinent to her claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the RO 
has obtained records of medical treatment for the veteran.  
Moreover, VA has obtained a VA medical opinion regarding the 
etiology of the cause of the veteran's death.  

With regard to the veteran's medical records, the RO has 
obtained all available service records, as well as private 
treatment records.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Although the RO was unable to locate the veteran's 
service medical records, the Board finds that the RO's 
attempts to obtain them are sufficient.  The RO made a 
request for medical records from the National Personnel 
Records Center (NPRC) and the subsequent response from the 
NPRC in March 2003 revealed that this veteran's service 
medical records would have been stored in an area damaged by 
the fire of 1973.  The appellant was notified of her right to 
submit additional evidence in March 2003 and of the fire 
related loss of these records in September 2003 but has not 
provided any additional records.  Similarly, there are no 
records available from the Surgeon General's Office on the 
veteran.   There is no other indication from the claim folder 
or allegation that any relevant evidence remains outstanding.  
Therefore, the Board finds that VA's duty to assist has been 
met.  38 U.S.C.A. § 5103A.

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate her claim by the issuance of a March 2003 letter 
and an August 2003 letter.  By these letters, the RO also 
notified the appellant of exactly which portion of that 
evidence was to be provided by her and which portion VA would 
attempt to obtain on her behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Apr. 14, 2005).  In these letters, 
the appellant was also advised to submit additional evidence 
in support of her claim.  The Board finds that this 
instruction is consistent with 38 C.F.R. § 3.159(b)(1), 
requiring that VA request a claimant to provide any evidence 
in his or her possession that pertains to a claim.

In this case, the RO sent the required letters to the 
appellant after receipt of the claim and before the rating 
decision was issued.  Moreover, as indicated above, the RO 
has taken all necessary steps to both notify the appellant of 
the evidence needed to substantiate her claim and assist her 
in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the appellant will result from an 
adjudication of her claim in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).



Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
certain chronic diseases, including cardiovascular diseases, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   Service 
connection may also be granted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death.  Rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In this case, the veteran died in December 2002.  In his 
death certificate, atherosclerotic heart disease was listed 
as the immediate cause of death.  A cerebrovascular accident, 
chronic obstructive pulmonary disease (COPD), and status post 
(S/P) tracheostomy were listed as other significant 
conditions contributing to death but not related to the cause 
of death.  The veteran underwent emergency treatment at a 
private hospital and was pronounced dead under a physician's 
care.  The death certificate indicates that no autopsy was 
performed.

At the time of the veteran's death, service connection was 
not in effect for any disorders.  The veteran's service 
medical records are absent from the record, but there is no 
indication that he incurred atherosclerotic heart disease, 
cerebrovascular accident, COPD, or S/P tracheostomy during 
service or as a result of his service.  The earliest 
indications of the heart condition and cerebrovascular 
incident are reported in a January 1994 medical progress 
report letter.  In this letter, a private cardiologist 
reports in his impression that the veteran had 
atherosclerotic obstructive coronary artery disease and had 
received a cardiac catheterization in June of 1992.   In the 
same report, the cardiologist also states that the veteran 
had a cerebrovascular accident (CVA) in 1989 with right 
hemiparesis involving the left internal capsule with evidence 
of mild bilateral carotid disease.  Both of these conditions 
thus manifested themselves outside of the veteran's service 
period and occurred at a time greater than one year following 
service.

Regarding the pulmonary conditions of COPD and S/P 
tracheostomy, the veteran underwent numerous medical 
treatments in his later life due to respiratory problems and 
there is no specific indication in the record of a date of 
onset.  Despite this, there is indicated in an October 2002 
physician's report that the veteran had a history of chronic 
obstructive pulmonary disorder.  The earliest medical report 
contained in the record speaking to the pulmonary condition 
is this statement.  The veteran required support from a 
ventilator following a September 2002 hospital admission for 
a right femoral neck fracture, on which surgery was 
eventually performed in October 2002.  As far as the 
tracheostomy is concerned,  it was performed in October 2002 
to facilitate the ventilator care required to stabilize the 
veteran for a hip replacement operation.  The record thus 
indicates that the veteran had not sought treatment for 
either of these pulmonary conditions during service or for 
many years thereafter.

In this case, the appellant has argued that the veteran 
suffered from service-related post-traumatic stress disorder 
(PTSD) and that this disorder, and related anxiety, 
constituted a causal factor resulting in his death.  The 
diagnosis of PTSD is noted in an August 2003 private mental 
health record, although service connection was not 
established during the veteran's lifetime.

In September 2003, the RO forwarded the veteran's claims file 
to a VA doctor for a file review and an opinion.  This doctor 
noted the disorders causing the veteran's death, including 
atherosclerotic heart disease, a stroke, hyperlipidemia, and 
underlying interstitial lung disease.  The doctor also 
indicated that the veteran may have been suffering from PTSD 
at the time of his death.  Nevertheless, the doctor found 
that this disorder "did not play any significant role in the 
development of his terminal need for hospitalizations or his 
subsequent death" and was "not the approximate cause of 
[his] death."  Rather, he died of coronary artery disease, 
and there was no evidence that this disorder, as well as his 
obstructive lung disease, thrombo-occlusive disease, deep 
venous thrombosis, and possible pulmonary embolism, worsened 
as due to any anxiety component.  In conclusion, while the 
doctor indicated that it was "unfortunate" that the veteran 
did not receive care for anxiety and related issues, these 
did not significantly contribute "to factors that caused 
[his] death."

The Board is aware that, in October 2003, the RO received a 
private doctor's letter indicating that the veteran had 
chronic anxiety and fear, "which attributed to post[-] 
traumatic stress disorder."  This doctor indicated a belief 
that "having chronic anxiety and fear as well as depression 
for many years put stress on his heart and general health."

In comparing this evidence, the Board observes that the 
September 2003 VA opinion was based on a claim file review, 
directly addresses the question of whether the veteran's 
psychiatric symptoms were contributory towards death, and 
contains a complete rationale in the discussion of how 
physical disorders, notably heart disease, were the proximate 
cause of death.  By contrast, the October 2003 private 
medical opinion does not appear to have been predicated on a 
claim file review.  Moreover, this relatively cursory opinion 
indicates that the veteran's psychiatric symptoms "put 
stress on his heart and general health."  It is not at all 
clear from this opinion whether the rendering doctor 
considered such symptoms to have had a direct and proximate 
role in causing death or such significant debilitation.

The Board does consider the October 2003 private medical 
opinion to be competent medical evidence.  However, for the 
reasons noted in the preceding paragraph, the Board finds 
this opinion to be of less probative value than the September 
2003 VA opinion.  See Winsett v. West, 11 Vet. App. 420 
(1998) (in which the United States Court of Appeals for 
Veterans Claims declined to adopt a "treating physician 
rule" under which a treating physician's opinion would be 
given greater weight than that of a VA or other physician).  
As such, the Board finds that the evidence of record does not 
support the conclusion that the veteran's psychiatric 
symptoms, even if related to service, contributed to cause 
his death.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) ("it is 
the responsibility of the BVA to assess the credibility and 
weight to be given the evidence").  

All other evidence contained in the record supporting the 
appellant's claim comes from lay testimony of the appellant 
and of the veteran's family members, indicated in several 
letters received in March 2003.  Also, the record contains a 
letter from one of the veteran's former co-workers, received 
in February 2003.  The record has not indicated that any of 
these people have the requisite medical training or 
credentials needed to render a competent opinion as to 
diagnosis or causation.  Accordingly, this lay evidence does 
not constitute medical evidence and lacks probative value.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

It is the conclusion of the Board, after consideration of all 
the evidence, that there is no connection with the veteran's 
anxiety and potential PTSD and the cause of his death.  The 
Board is sympathetic with the appellant in view of the 
veteran's death, but the Board cannot go beyond VA's 
applicable laws and regulations to render a favorable 
determination.  Rather, as the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, the claim 
must be denied.

In making this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the claimant when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the appellant's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



	                        
____________________________________________
	V.  L.  JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


